      Case 1:20-cv-00557-LTS-BCM Document 15 Filed 11/10/20 Page 1 of 1
                          CHRISTOPHER J. BOWES, ESQ.
                                  54 Cobblestone Drive
                                   Shoreham, NY 11786
                                      Tel. (212) 979-7575                                       11/10/2020
                                      Fax (631) 929-1700
                                        cjbowes@gmail.com
                                                                   November 9, 2020
Via ECF
Hon Barbara C. Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, NY 10007                                           Re:     Segarra v. Saul
                                                                     20 Civ. 0557 (LTS)(BCM)
Dear Judge Moses:

        I am writing to request an extension of time in which to file plaintiff's Motion for
Judgment on the Pleadings in this case. Plaintiff's papers are due to be filed today. This is
plaintiff’s first request for an extension of time.

         Due to significant workload demands and unexpected family issues, I am behind
schedule in completing Mr. Segarra’s papers. I am sorry to the Court and opposing counsel for
this last-minute request. With the kind consent of opposing counsel, Amanda Parsels, Esq., I
respectfully request that the Court approve the following revised schedule:

       November 13, 2020      Plaintiff’s Motion for Judgment on the Pleadings
       January 12, 2020       Defendant’s Motion for Judgment on the Pleadings
       February 2, 2020       Plaintiff’s Reply

        Thank you for Your Honor's attention to this matter.

                                                             Very truly yours,

                                                             /s/ Christopher J. Bowes
                                                             Christopher J. Bowes, Esq

cc:    AUSA Amanda Parsels




                                         Application GRANTED. SO ORDERED.


                                         _______________________________
                                         Barbara Moses, U.S.M.J.
                                         November 10, 2020
